                               Case 2:21-cv-05049-RGK-PD Document 26 Filed 08/16/21 Page 1 of 16 Page ID #:796



                               1 GRAHAMHOLLIS APC
                                   Graham S.P. Hollis (SBN 120577)
                               2 ghollis@grahamhollis.com
                                   Vilmarie Cordero (SBN 268860)
                               3 vcordero@grahamhollis.com
                                   Hali M. Anderson (SBN 261816)
                               4 handerson@grahamhollis.com
                                   David X. Lin (SBN 312350)
                               5 dlin@grahamhollis.com
                                   3555 Fifth Avenue Suite 200
                               6 San Diego, California 92103
                                   Telephone: 619.692.0800
                               7 Facsimile: 619.692.0822

                               8 Attorneys for Plaintiff, STEPHEN
                                   CARTWRIGHT
                               9
                                                               UNITED STATES DISTRICT COURT
                              10
                                                              CENTRAL DISTRICT OF CALIFORNIA
                              11
SAN DIEGO, CALIFORNIA 92103
3555 FIFTH AVENUE SUITE 200




                                   STEPHEN CARTWRIGHT on behalf of           Case No.: 2:21−cv−05049 RGK (PDx)
                              12 all other similarly-situated employees in
   GRAHAMHOLLIS APC




                                   the State of California,                  STIPULATED PROTECTIVE ORDER
                              13

                              14
                                                Plaintiff,
                                                                             Department: 850
                              15         v.                                  Judge: The Honorable R. Gary Klausner
                              16 ENVOY AIR, INC.; and DOES 1
                                   THROUGH 50, inclusive,                    Removed from State Court: June 21, 2021
                              17                                             Amended Complaint Filed: June 14, 2021
                                                                             Complaint Filed: April 1, 2021
                              18                Defendants.                  Trial Date: None Set
                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27
                                                                             1
                              28                              STIPULATED PROTECTIVE ORDER
                               Case 2:21-cv-05049-RGK-PD Document 26 Filed 08/16/21 Page 2 of 16 Page ID #:797



                               1     A. PURPOSES AND LIMITATIONS
                               2        Discovery in this action is likely to involve production of confidential, proprietary
                               3 or private information for which special protection from public disclosure and from use for

                               4 any purpose other than prosecuting this litigation may be warranted. Accordingly, the

                               5 parties hereby stipulate to and petition the Court to enter the following Stipulated Protective

                               6 Order. The parties acknowledge that this Order does not confer blanket protections on all

                               7 disclosures or responses to discovery and that the protection it affords from public

                               8 disclosure and use extends only to the limited information or items that are entitled to

                               9 confidential treatment under the applicable legal principles.

                              10     B. GOOD CAUSE STATEMENT
                              11        This action is likely to involve commercial, financial, technical and/or proprietary
SAN DIEGO, CALIFORNIA 92103
3555 FIFTH AVENUE SUITE 200




                              12 information, including the names, contact information, payroll, wage statement, and
   GRAHAMHOLLIS APC




                              13 timekeeping records for Defendant’s non-exempt employees, for which special protection

                              14 from public disclosure and from use for any purpose other than prosecution of this action

                              15 is warranted. Such confidential and proprietary materials and information consist of,

                              16 among other things, confidential business or financial information, information regarding

                              17 confidential business practices, and sensitive personal information of putative class

                              18 members and percipient witnesses otherwise generally unavailable to the public, or which

                              19 may be privileged or otherwise protected from disclosure under state or federal statutes,

                              20 court rules, case decisions, or common law. Accordingly, to expedite the flow of

                              21 information, to facilitate the prompt resolution of disputes over confidentiality of discovery

                              22 materials, to adequately protect information the parties are entitled to keep confidential, to

                              23 ensure that the parties are permitted reasonable necessary uses of such material in

                              24 preparation for and in the conduct of trial, to address their handling at the end of the

                              25 litigation, and serve the ends of justice, a protective order for such information is justified

                              26 in this matter. It is the intent of the parties that information will not be designated as

                              27
                                                                               2
                              28                            STIPULATED PROTECTIVE ORDER
                               Case 2:21-cv-05049-RGK-PD Document 26 Filed 08/16/21 Page 3 of 16 Page ID #:798



                               1 confidential for tactical reasons and that nothing be so designated without a good faith

                               2 belief that it has been maintained in a confidential non-public manner, and there is good

                               3 cause why it should not be part of the public record of this case.

                               4     C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
                               5        The parties further acknowledge, as set forth in Section 12.3, below, that this
                               6 Stipulated Protective Order does not entitle them to file confidential information under

                               7 seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the

                               8 standards that will be applied when a party seeks permission from the court to file material

                               9 under seal.

                              10        There is a strong presumption that the public has a right of access to judicial
                              11 proceedings and records in civil cases. In connection with non-dispositive motions, good
SAN DIEGO, CALIFORNIA 92103
3555 FIFTH AVENUE SUITE 200




                              12 cause must be shown to support a filing under seal. See Kamakana v. City and County of
   GRAHAMHOLLIS APC




                              13 Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors Corp., 307 F.3d

                              14 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577

                              15 (E.D. Wis. 1999) (even stipulated protective orders require good cause showing).          A
                              16 specific showing of good cause or compelling reasons with proper evidentiary support and

                              17 legal justification, must be made with respect to Protected Material that a party seeks to

                              18 file under seal. The parties’ mere designation of Disclosure or Discovery Material as

                              19 CONFIDENTIAL does not—without the submission of competent evidence by

                              20 declaration, establishing that the material sought to be filed under seal qualifies as

                              21 confidential, privileged, or otherwise protectable—constitute good cause.

                              22        Further, if a party requests sealing related to a dispositive motion or trial, then
                              23 compelling reasons, not only good cause, for the sealing must be shown, and the relief

                              24 sought shall be narrowly tailored to serve the specific interest to be protected. See Pintos

                              25 v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item or type of

                              26 information, document, or thing sought to be filed or introduced under seal in connection

                              27
                                                                              3
                              28                           STIPULATED PROTECTIVE ORDER
                               Case 2:21-cv-05049-RGK-PD Document 26 Filed 08/16/21 Page 4 of 16 Page ID #:799



                               1 with a dispositive motion or trial, the party seeking protection must articulate compelling

                               2 reasons, supported by specific facts and legal justification, for the requested sealing order.

                               3 Again, competent evidence supporting the application to file documents under seal must

                               4 be provided by declaration.

                               5        Any document that is not confidential, privileged, or otherwise protectable in its
                               6 entirety will not be filed under seal if the confidential portions can be redacted. If

                               7 documents can be redacted, then a redacted version for public viewing, omitting only the

                               8 confidential, privileged, or otherwise protectable portions of the document, shall be filed.

                               9 Any application that seeks to file documents under seal in their entirety should include an

                              10 explanation of why redaction is not feasible.

                              11        2.     DEFINITIONS
SAN DIEGO, CALIFORNIA 92103
3555 FIFTH AVENUE SUITE 200




                              12        2.1    Action: Stephen Cartwright v. Envoy Air, Inc., District Court of California,
   GRAHAMHOLLIS APC




                              13 Central District, Case No. 2:21−cv−05049 RGK (PDx).

                              14        2.2    Challenging Party: a Party or Non-Party that challenges the designation of
                              15 information or items under this Order.

                              16        2.3    “CONFIDENTIAL” Information or Items: information (regardless of how
                              17 it is generated, stored or maintained) or tangible things that qualify for protection under

                              18 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause Statement.

                              19        2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
                              20 support staff).

                              21        2.5    Designating Party: a Party or Non-Party that designates information or items
                              22 that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                              23        2.6    Disclosure or Discovery Material: all items or information, regardless of the
                              24 medium or manner in which it is generated, stored, or maintained (including, among other

                              25 things, testimony, transcripts, and tangible things), that are produced or generated in

                              26 disclosures or responses to discovery in this matter.

                              27
                                                                               4
                              28                           STIPULATED PROTECTIVE ORDER
                               Case 2:21-cv-05049-RGK-PD Document 26 Filed 08/16/21 Page 5 of 16 Page ID #:800



                               1        2.7     Expert: a person with specialized knowledge or experience in a matter
                               2 pertinent to the litigation who has been retained by a Party or its counsel to serve as an

                               3 expert witness or as a consultant in this Action.

                               4        2.8     House Counsel: attorneys who are employees of a party to this Action. House
                               5 Counsel does not include Outside Counsel of Record or any other outside counsel.

                               6        2.9     Non-Party: any natural person, partnership, corporation, association or other
                               7 legal entity not named as a Party to this action.

                               8        2.10 Outside Counsel of Record: attorneys who are not employees of a party to this
                               9 Action but are retained to represent or advise a party to this Action and have appeared in

                              10 this Action on behalf of that party or are affiliated with a law firm that has appeared on

                              11 behalf of that party, and includes support staff.
SAN DIEGO, CALIFORNIA 92103
3555 FIFTH AVENUE SUITE 200




                              12        2.11 Party: any party to this Action, including all of its officers, directors,
   GRAHAMHOLLIS APC




                              13 employees, consultants, retained experts, and Outside Counsel of Record (and their support

                              14 staffs).

                              15        2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
                              16 Material in this Action.

                              17        2.13 Professional Vendors: persons or entities that provide litigation support
                              18 services     (e.g.,   photocopying,   videotaping,   translating,   preparing   exhibits   or
                              19 demonstrations, and organizing, storing, or retrieving data in any form or medium) and

                              20 their employees and subcontractors.

                              21        2.14 Protected Material: any Disclosure or Discovery Material that is designated
                              22 as “CONFIDENTIAL.”

                              23        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
                              24 a Producing Party.

                              25     3. SCOPE
                              26

                              27
                                                                               5
                              28                            STIPULATED PROTECTIVE ORDER
                               Case 2:21-cv-05049-RGK-PD Document 26 Filed 08/16/21 Page 6 of 16 Page ID #:801



                               1        The protections conferred by this Stipulation and Order cover not only Protected
                               2 Material (as defined above), but also (1) any information copied or extracted from

                               3 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected

                               4 Material; and (3) any testimony, conversations, or presentations by Parties or their Counsel

                               5 that might reveal Protected Material.

                               6        Any use of Protected Material at trial shall be governed by the orders of the trial
                               7 judge. This Order does not govern the use of Protected Material at trial.

                               8              4. DURATION
                               9        Once a case proceeds to trial, information    that   was   designated               as
                              10 CONFIDENTIAL or maintained pursuant to this protective order used or introduced as an

                              11 exhibit at trial becomes public and will be presumptively available to all members of the
SAN DIEGO, CALIFORNIA 92103
3555 FIFTH AVENUE SUITE 200




                              12 public, including the press, unless compelling reasons supported by specific factual
   GRAHAMHOLLIS APC




                              13 findings to proceed otherwise are made to the trial judge in advance of the trial.   See
                              14 Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing

                              15 documents produced in discovery from “compelling reasons” standard when merits-related

                              16 documents are part of court record). Accordingly, the terms of this protective order do not

                              17 extend beyond the commencement of the trial.

                              18              5. DESIGNATING PROTECTED MATERIAL
                              19        5.1     Exercise of Restraint and Care in Designating Material for Protection. Each
                              20 Party or Non-Party that designates information or items for protection under this Order

                              21 must take care to limit any such designation to specific material that qualifies under the

                              22 appropriate standards. The Designating Party must designate for protection only those

                              23 parts of material, documents, items or oral or written communications that qualify so that

                              24 other portions of the material, documents, items or communications for which protection

                              25 is not warranted are not swept unjustifiably within the ambit of this Order.

                              26

                              27
                                                                              6
                              28                           STIPULATED PROTECTIVE ORDER
                               Case 2:21-cv-05049-RGK-PD Document 26 Filed 08/16/21 Page 7 of 16 Page ID #:802



                               1        Mass, indiscriminate or routinized designations are prohibited. Designations that are
                               2 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

                               3 unnecessarily encumber the case development process or to impose unnecessary expenses

                               4 and burdens on other parties) may expose the Designating Party to sanctions.

                               5        If it comes to a Designating Party’s attention that information or items that it
                               6 designated for protection do not qualify for protection, that Designating Party must

                               7 promptly notify all other Parties that it is withdrawing the inapplicable designation.

                               8        5.2    Manner and Timing of Designations. Except as otherwise provided in this
                               9 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

                              10 ordered, Disclosure or Discovery Material that qualifies for protection under this Order

                              11 must be clearly so designated before the material is disclosed or produced.
SAN DIEGO, CALIFORNIA 92103
3555 FIFTH AVENUE SUITE 200




                              12        Designation in conformity with this Order requires:
   GRAHAMHOLLIS APC




                              13               (a)   for information in documentary form (e.g., paper or electronic
                              14 documents, but excluding transcripts of depositions or other pretrial or trial proceedings),

                              15 that   the    Producing    Party affix at     a      minimum,     the    legend
                              16 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that contains

                              17 protected material. If only a portion of the material on a page qualifies for protection, the

                              18 Producing Party also must clearly identify the protected portion(s) (e.g., by making

                              19 appropriate markings in the margins).

                              20        A Party or Non-Party that makes original documents available for inspection need
                              21 not designate them for protection until after the inspecting Party has indicated which

                              22 documents it would like copied and produced. During the inspection and before the

                              23 designation, all of the material made available for inspection shall be deemed

                              24 “CONFIDENTIAL.”            After the    inspecting   Party has    identified   the
                              25 documents it wants copied and produced, the Producing Party must determine which

                              26 documents, or portions thereof, qualify for protection under this Order. Then, before

                              27
                                                                              7
                              28                           STIPULATED PROTECTIVE ORDER
                               Case 2:21-cv-05049-RGK-PD Document 26 Filed 08/16/21 Page 8 of 16 Page ID #:803



                               1 producing the specified documents, the Producing Party must affix the “CONFIDENTIAL

                               2 legend” to each page that contains Protected Material. If only a portion of the material on

                               3 a page qualifies for protection, the Producing Party also must clearly identify the protected

                               4 portion(s) (e.g., by making appropriate markings in the margins).

                               5               (b) for testimony given in depositions that the Designating Party identifies
                               6 the Disclosure or Discovery Material on the record, before the close of the deposition all

                               7 protected testimony.

                               8               (c)   for information produced in some form other than documentary and for
                               9 any other tangible items, that the Producing Party affix in a prominent place on the exterior

                              10 of the container or containers in which the information is stored the legend

                              11 “CONFIDENTIAL.”            If only a portion or portions of the information warrants
SAN DIEGO, CALIFORNIA 92103
3555 FIFTH AVENUE SUITE 200




                              12 protection, the Producing Party, to the extent practicable, shall identify the protected
   GRAHAMHOLLIS APC




                              13 portion(s).

                              14        5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
                              15 to designate qualified information or items does not, standing alone, waive the Designating

                              16 Party’s right to secure protection under this Order for such material. Upon timely correction

                              17 of a designation, the Receiving Party must make reasonable efforts to assure that the

                              18 material is treated in accordance with the provisions of this Order.

                              19        6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                              20        6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation
                              21 of confidentiality at any time that is consistent with the Court’s Scheduling Order.

                              22        6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
                              23 process under Local Rule 37-1 et seq.

                              24        6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a joint
                              25 stipulation pursuant to Local Rule 37-2.

                              26

                              27
                                                                              8
                              28                           STIPULATED PROTECTIVE ORDER
                               Case 2:21-cv-05049-RGK-PD Document 26 Filed 08/16/21 Page 9 of 16 Page ID #:804



                               1        6.4    The burden of persuasion in any such challenge proceeding shall be on the
                               2 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to

                               3 harass or impose unnecessary expenses and burdens on other parties) may expose the

                               4 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn the

                               5 confidentiality designation, all parties shall continue to afford the material in question the

                               6 level of protection to which it is entitled under the Producing Party’s designation until the

                               7 Court rules on the challenge.

                               8               7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                               9        7.1    Basic Principles. A Receiving Party may use Protected Material that is
                              10 disclosed or produced by another Party or by a Non-Party in connection with this Action

                              11 only for prosecuting, defending or attempting to settle this Action.      Such      Protected
SAN DIEGO, CALIFORNIA 92103
3555 FIFTH AVENUE SUITE 200




                              12 Material may be disclosed only to the categories of persons and under the conditions
   GRAHAMHOLLIS APC




                              13 described in this Order.   When the Action has been terminated, a Receiving Party must
                              14 comply with the provisions of section 13 below (FINAL DISPOSITION).

                              15        Protected Material must be stored and maintained by a Receiving Party at a location
                              16 and in a secure manner that ensures that access is limited to the persons authorized under

                              17 this Order.

                              18        7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                              19 ordered by the court or permitted in writing by the Designating Party, a Receiving Party

                              20 may disclose        any    information or      item designated “CONFIDENTIAL” only
                              21 to:

                              22         (a)   the Receiving Party’s Outside Counsel of Record in this Action, as well as
                              23 employees of said Outside Counsel of Record to whom it is reasonably necessary to

                              24 disclose the information for this Action;

                              25         (b)   the officers, directors, and employees (including House Counsel) of the
                              26 Receiving Party to whom disclosure is reasonably necessary for this Action;

                              27
                                                                               9
                              28                            STIPULATED PROTECTIVE ORDER
                               Case 2:21-cv-05049-RGK-PD Document 26 Filed 08/16/21 Page 10 of 16 Page ID #:805



                               1        (c)   Experts (as defined in this Order) of the Receiving Party to whom disclosure
                               2 is reasonably necessary for this Action and who have signed the “Acknowledgment and

                               3 Agreement to Be Bound” (Exhibit A);

                               4        (d) the court and its personnel;
                               5        (e) court reporters and their staff;
                               6        (f) professional jury or trial consultants, mock jurors, and Professional Vendors to
                               7 whom disclosure is reasonably necessary for this Action and who have signed the

                               8 “Acknowledgment and Agreement to Be Bound” (attached hereto as Exhibit A);

                               9        (g) the author or recipient of a document containing the information or a custodian
                              10 or other person who otherwise possessed or knew the information;

                              11        (h) during their depositions, witnesses, and attorneys for witnesses, in the Action to
SAN DIEGO, CALIFORNIA 92103
3555 FIFTH AVENUE SUITE 200




                              12 whom disclosure is reasonably necessary provided: (1) the deposing party requests that the
   GRAHAMHOLLIS APC




                              13 witness sign the form attached as Exhibit 1 hereto; and (2) they will not be permitted to

                              14 keep any confidential information unless they sign the “Acknowledgment and Agreement

                              15 to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by

                              16 the court. Pages of transcribed deposition testimony or exhibits to depositions that reveal

                              17 Protected Material may be separately bound by the court reporter and may not be disclosed

                              18 to anyone except as permitted under this Stipulated Protective Order; and

                              19        (i)   any mediator or settlement officer, and their supporting personnel, mutually
                              20 agreed upon by any of the parties engaged in settlement discussions.

                              21        8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                              22              IN OTHER LITIGATION
                              23        If a Party is served with a subpoena or a court order issued in other litigation that
                              24 compels disclosure of any information or items designated in this Action as

                              25 “CONFIDENTIAL,” that Party must:

                              26

                              27
                                                                               10
                              28                           STIPULATED PROTECTIVE ORDER
                               Case 2:21-cv-05049-RGK-PD Document 26 Filed 08/16/21 Page 11 of 16 Page ID #:806



                               1          (a)   promptly notify in writing the Designating Party. Such notification shall
                               2 include a copy of the subpoena or court order;

                               3          (b) promptly notify in writing the party who caused the subpoena or order to issue
                               4 in the other litigation that some or all of the material covered by the subpoena or order is

                               5 subject to this Protective Order. Such notification shall include a copy of this Stipulated

                               6 Protective Order; and

                               7          (c)   cooperate with respect to all reasonable procedures sought to be pursued by
                               8 the Designating Party whose Protected Material may be affected.

                               9          If the Designating Party timely seeks a protective order, the Party served with the
                              10 subpoena or court order shall not produce any information designated in this action as

                              11 “CONFIDENTIAL” before a determination by the court from which the subpoena or order
SAN DIEGO, CALIFORNIA 92103
3555 FIFTH AVENUE SUITE 200




                              12 issued, unless the Party has obtained the Designating Party’s permission.        The
   GRAHAMHOLLIS APC




                              13 Designating Party shall bear the burden and expense of seeking protection in that court of

                              14 its confidential material and nothing in these provisions should be construed as authorizing

                              15 or encouraging a Receiving Party in this Action to disobey a lawful directive from another

                              16 court.

                              17             9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                              18                PRODUCED IN THIS LITIGATION
                              19                (a)     The terms of this Order are applicable to information produced by a
                              20 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information

                              21 produced by Non-Parties in connection with this litigation is protected by the remedies and

                              22 relief provided by this Order.       Nothing in these provisions should be construed as
                              23 prohibiting a Non-Party from seeking additional protections.

                              24          (b)    In the event that a Party is required, by a valid discovery request, to produce
                              25 a Non-Party’s confidential information in its possession, and the Party is subject to an

                              26

                              27
                                                                               11
                              28                            STIPULATED PROTECTIVE ORDER
                               Case 2:21-cv-05049-RGK-PD Document 26 Filed 08/16/21 Page 12 of 16 Page ID #:807



                               1 agreement with the Non-Party not to produce the Non-Party’s confidential information,

                               2 then the Party shall:

                               3               (1) promptly notify in writing the Requesting Party and the Non-Party that
                               4 some or all of the information requested is subject to a confidentiality agreement with a

                               5 Non-Party;

                               6               (2)      promptly provide the Non-Party with a copy of the Stipulated
                               7 Protective Order in this Action, the relevant discovery request(s), and a reasonably specific

                               8 description of the information requested; and

                               9               (3)      make the information requested available for inspection by the Non-
                              10 Party, if requested.

                              11         (c) If the Non-Party fails to seek a protective order from this court within 14 days
SAN DIEGO, CALIFORNIA 92103
3555 FIFTH AVENUE SUITE 200




                              12 of receiving the notice and accompanying information, the Receiving Party may produce
   GRAHAMHOLLIS APC




                              13 the Non-Party’s confidential information responsive to the discovery request. If the Non-

                              14 Party timely seeks a protective order, the Receiving Party shall not produce any

                              15 information in its possession or control that is subject to the confidentiality agreement with

                              16 the Non-Party before a determination by the court. Absent a court order to the contrary, the

                              17 Non-Party shall bear the burden and expense of seeking protection in this court of its

                              18 Protected Material.

                              19        10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                              20        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                              21 Protected Material to any person or in any circumstance not authorized under this

                              22 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing the

                              23 Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all

                              24 unauthorized copies of the Protected Material, (c) inform the person or persons to whom

                              25 unauthorized disclosures were made of all the terms of this Order, and (d) request such

                              26

                              27
                                                                              12
                              28                             STIPULATED PROTECTIVE ORDER
                               Case 2:21-cv-05049-RGK-PD Document 26 Filed 08/16/21 Page 13 of 16 Page ID #:808



                               1 person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is

                               2 attached hereto as Exhibit A.

                               3        11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                               4               PROTECTED MATERIAL
                               5        When a Producing Party gives notice to Receiving Parties that certain inadvertently
                               6 produced material is subject to a claim of privilege or other protection, the obligations of

                               7 the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).

                               8        This provision is not intended to modify whatever procedure may be established in
                               9 an e-discovery order that provides for production without prior privilege review. Pursuant

                              10 to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on

                              11 the effect of disclosure of a communication or information covered by the attorney-client
SAN DIEGO, CALIFORNIA 92103
3555 FIFTH AVENUE SUITE 200




                              12 privilege or work product protection, the parties may incorporate their agreement in the
   GRAHAMHOLLIS APC




                              13 stipulated protective order submitted to the court.

                              14        12.    MISCELLANEOUS
                              15        12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
                              16 to seek its modification by the Court in the future.

                              17        12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
                              18 Order, no Party waives any right it otherwise would have to object to disclosing or

                              19 producing any information or item on any ground not addressed in this Stipulated

                              20 Protective Order. Similarly, no Party waives any right to object on any ground to use in

                              21 evidence of any of the material covered by this Protective Order.

                              22        12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
                              23 Material must comply with Local Civil Rule 79-5. Protected Material may only be filed

                              24 under seal pursuant to a court order authorizing the sealing of the specific Protected

                              25 Material at issue. If a Party’s request to file Protected Material under seal is denied by the

                              26

                              27
                                                                              13
                              28                           STIPULATED PROTECTIVE ORDER
                               Case 2:21-cv-05049-RGK-PD Document 26 Filed 08/16/21 Page 14 of 16 Page ID #:809



                               1 court, then the Receiving Party may file the information in the public record unless

                               2 otherwise instructed by the court.

                               3        12.4 This Stipulation and Protective Order is entered into without prejudice to the
                               4 right of any Party to knowingly waive the applicability of this Stipulation and Protective

                               5 Order to any Confidential Materials designated by that Party. If the Designating Party uses

                               6 Confidential Materials in a non-Confidential manner, then the Designating Party shall

                               7 advise all parties that the designation no longer applies.

                               8        12.5 This Stipulation and Protective Order shall be binding on the Parties upon its
                               9 execution and will govern the production and/or disclosure of Confidential Materials

                              10 before and/or in the absence of approval by the Court.

                              11        13.    FINAL DISPOSITION
SAN DIEGO, CALIFORNIA 92103
3555 FIFTH AVENUE SUITE 200




                              12        After the final disposition of this Action, as defined in paragraph 4, within 60 days
   GRAHAMHOLLIS APC




                              13 of a written request by the Designating Party, each Receiving Party must return all

                              14 Protected Material to the Producing Party or destroy such material. As used in this

                              15 subdivision, “all Protected Material” includes all copies, abstracts, compilations,

                              16 summaries, and any other format reproducing or capturing any of the Protected Material.

                              17 Whether the Protected Material is returned or destroyed, the Receiving Party must submit

                              18 a written certification to the Producing Party (and, if not the same person or entity, to the

                              19 Designating Party) by the 60 day deadline that (1) identifies (by category, where

                              20 appropriate) all the Protected Material that was returned or destroyed and (2) affirms that

                              21 the Receiving Party has not retained any copies, abstracts, compilations, summaries or any

                              22 other format reproducing or capturing any of the Protected Material. Notwithstanding this

                              23 provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers,

                              24 trial, deposition, and hearing transcripts, legal memoranda, correspondence, deposition and

                              25 trial exhibits, expert reports, attorney work product, and consultant and expert work

                              26 product, even if such materials contain Protected Material. Any such archival copies that

                              27
                                                                              14
                              28                           STIPULATED PROTECTIVE ORDER
                               Case 2:21-cv-05049-RGK-PD Document 26 Filed 08/16/21 Page 15 of 16 Page ID #:810



                               1 contain or constitute Protected Material remain subject to this Protective Order as set forth

                               2 in

                               3        14.   VIOLATION
                               4        Any violation of this Order may be punished by appropriate measures including,
                               5 without limitation, contempt proceedings and/or monetary sanctions.

                               6

                               7

                               8

                               9

                              10 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                              11 DATED:
SAN DIEGO, CALIFORNIA 92103
3555 FIFTH AVENUE SUITE 200




                              12 ________________________
   GRAHAMHOLLIS APC




                              13 Attorneys for Plaintiff

                              14 DATED:

                              15 _________________________

                              16 Attorneys for Defendant

                              17

                              18 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

                              19 DATED: August 16, 2021

                              20

                              21 __________________________

                              22 HON. PATRICIA DONAHUE

                              23 United States Magistrate Judge

                              24

                              25

                              26

                              27
                                                                              15
                              28                           STIPULATED PROTECTIVE ORDER
                               Case 2:21-cv-05049-RGK-PD Document 26 Filed 08/16/21 Page 16 of 16 Page ID #:811



                               1                                         EXHIBIT A
                               2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                               3 I,                                             [print or type full name], of             [print
                               4 or type full address], declare under penalty of perjury that I have read in its entirety and

                               5 understand the Stipulated Protective Order that was issued by the United States District

                               6 Court for the Central District of California on [date] in the case of Stephen Cartwright v.

                               7 Envoy Air, Inc., District Court of California, Central District, Case No. 2:21−cv−05049

                               8 RGK (PDx). I agree to comply with and to be bound by all the terms of this Stipulated

                               9 Protective Order and I understand and acknowledge that failure to so comply could expose

                              10 me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

                              11 not disclose in any manner any information or item that is subject to this Stipulated
SAN DIEGO, CALIFORNIA 92103
3555 FIFTH AVENUE SUITE 200




                              12 Protective Order to any person or entity except in strict compliance with the provisions of
   GRAHAMHOLLIS APC




                              13 this Order. I further agree to submit to the jurisdiction of the United States District Court

                              14 for the Central District of California for enforcing the terms of this Stipulated Protective

                              15 Order, even if such enforcement proceedings occur after termination of this action.

                              16 I hereby appoint                               [print or type full name] of     [print      or
                              17 type full address and telephone number] as my California agent for service of process in

                              18 connection with this action or any proceedings related to enforcement of this Stipulated

                              19 Protective Order.

                              20 Date:

                              21 City and State where sworn and signed:

                              22 Printed name:

                              23 Signature:

                              24

                              25

                              26

                              27
                                                                              16
                              28                           STIPULATED PROTECTIVE ORDER
